                       Case 1-18-44952-cec                  Doc        Filed 04/04/19       Entered 04/04/19 12:18:38
 Fill in this information to identify the case:
 Debtor 1    Charmaine S. Yap
             dba Jaaruba of Success, LLC

 Debtor 2

 (Spouse, if filing)

 United States Bankruptcy Court for the EASTERN District of NEW YORK

 Case number 1-18-44952-cec


Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                           12/16

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtor's principal residence.
File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of creditor: MTGLQ INVESTORS, L.P.                                       Court claim no. (if known): 1

Last 4 digits of any number you use to
identify the debtor’s account: 1639

Does this notice supplement a prior notice of postpetition
fees, expenses, and charges?
■ No
□ Yes. Date of the last notice:

 Part 1:       Itemize Postpetition Fees, Expenses, and Charges
 Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any escrow
 account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved an amount,
 indicate that approval in parentheses after the date the amount was incurred.

            Description                                                                             Date Incurred               Amount

 1          Late Charges                                                                                            (1)            $0.00

 2          Non-sufficient funds (NSF) fees                                                                         (2)            $0.00

 3          Attorneys fees                                                                                          (3)            $0.00

 4          Filing fee and court costs                                                                              (4)            $0.00

 5          Bankruptcy/Proof of Claim Fee                                                             11/07/2018    (5)          $300.00

 6          Appraisal/Broker's Price opinion fees                                                                   (6)            $0.00

 7          Property inspection fees                                                                                (7)            $0.00

 8          Tax Advances (non-escrow)                                                                               (8)            $0.00

 9          Insurance advances (non-escrow)                                                                         (9)            $0.00

 10         Property preservation expenses                                                                          (10)           $0.00

 11         Other. Specify:                                                                                         (11)           $0.00

 12         Other. Specify:                                                                                         (12)           $0.00

 13         Other. Specify:                                                                                         (13)           $0.00

 14         Other. Specify:                                                                                         (14)           $0.00




 The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
 See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.

Official Form 410S2                               Notice of Postpetition Mortgage Fees, Expenses, and Charges                           page 1
                          Case 1-18-44952-cec                     Doc     Filed 04/04/19              Entered 04/04/19 12:18:38
Debtor 1 Charmaine S. Yap                                                Case number (if known) 1-18-44952-cec
           dba Jaaruba of Success, LLC
           Print Name          Middle Name      Last Name




 Part 2:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

 Check the appropriate box.

      □ I am the creditor
      ■ I am the creditor’s authorized agent.
 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.

                         /s/Francis Laryea                                                                Date    04/04/2019
                        Signature




  Print                 Francis Laryea                                                                    Title    Bankruptcy Attorney
                        First Name                      Middle Name     Last Name


  Company               RAS Crane, LLC


  Address               10700 Abbott's Bridge Road, Suite 170
                        Number               Street


                        Duluth, GA 30097
                        City                                                 State         ZIP Code

  Contact Phone         470-321-7112                                                                      Email flaryea@rascrane.com




Official Form 410S2                                   Notice of Postpetition Mortgage Fees, Expenses, and Charges                        page 2
                  Case 1-18-44952-cec       Doc       Filed 04/04/19        Entered 04/04/19 12:18:38

                                            CERTIFICATE OF SERVICE
               I HEREBY CERTIFY that on ____________________________________________________________,
                                                                    April 4, 2019
I electronically filed the foregoing with the Clerk of Court using the CM/ECF system, and a true and correct copy has
been served via CM/ECF or United States Mail to the following parties:


Barak P. Cardenas
Cardenas Islam & Associates PLLC
175-61 Hillside Avenue
Jamaica, NY 11432

Charmaine S. Yap
144-18 159th Street
Jamaica, NY 11434

Michael J. Macco
2950 Express Drive South
Suite 109
Islandia, NY 11749

Office of the United States Trustee
Eastern District of NY (Brooklyn Office)
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014
                                                                           RAS Crane, LLC
                                                                           Authorized Agent for Secured Creditor
                                                                           10700 Abbott's Bridge Road, Suite 170
                                                                           Duluth, GA 30097
                                                                           Telephone: 470-321-7112
                                                                           Facsimile: 404-393-1425

                                                                           By: _________________________
                                                                               /s/ Dena Eaves
                                                                               Dena Eaves
                                                                               deaves@rascrane.com




Official Form 410S2               Notice of Postpetition Mortgage Fees, Expenses, and Charges                      page 3
Case 1-18-44952-cec   Doc   Filed 04/04/19   Entered 04/04/19 12:18:38
